DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 12/17/2019 and 06/24/2020.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-8, 10-11, 12-13, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsunobu et al. (2018/0289260), hereinafter Matsunobu.
Regarding claims 1 and 12, Matsunobu discloses, in figures 1 and 2, an ophthalmologic apparatus (100, imaging device) (paragraph 0109), comprising:  a data acquisition unit (1, scanning optical system and 2, objective optical system) including a concave mirror (60, second mirror) and an optical scanner (15 and 27, optical scanners) configured to deflect light from a light source to guide to a reflective surface of the concave mirror (60, second mirror) (paragraphs 0067 and 0075), and configured to acquire a first data set group (A-scan/OCT data) in an A-scan direction by performing optical coherence tomography on a subject’s eye (Er, fundus) placed at a subject’s eye position or a conjugate position of the subject’s eye position using light reflected by the reflective surface (paragraph 0126); a storage unit (72, memory) configured to store correction data (fixed data/temporary data) for correcting an incident angle of the light at the subject’s eye position depending on a deflection angle of the light by the optical scanner (15 and 27, optical scanners) (paragraphs 0140, 0177, and 0182); and a correction unit (70, control unit) configured to generate a second data set group (corrected OCT data) by correcting at least a part of the first data set group based on the correction data (fixed data) stored in the storage unit (72, memory) (paragraphs 0177-0179, 0182, and 0184).
Regarding claims 2 and 13, Matsunobu discloses, in figures 1 and 2, an ophthalmologic apparatus (100, imaging device) (paragraph 0109), wherein the concave mirror (60, second mirror) is an ellipsoidal mirror (paragraph 0084), the optical scanner (15 and 27, optical scanners) is disposed at a first focal point of the ellipsoidal mirror (60, second mirror) (paragraph 0067), near the first focal point, a conjugate position of the first focal point, or near the conjugate position of the first focal point (annotated figure 1 below shows the scanners are the first focal point before entering the objective lens system 2), and the subject’s eye position is disposed at a second focal point of the ellipsoidal mirror, near the second focal point, a conjugate position of the second focal point, or near the conjugate position of the second focal point (annotated figure 2 shows the focal point is the eye after being reflected from the second mirror). 

    PNG
    media_image1.png
    400
    527
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    444
    504
    media_image2.png
    Greyscale

Regarding claim 7, Matsunobu discloses, in figures 1 and 2, an ophthalmologic apparatus (100, imaging device) (paragraph 0109), wherein the correction unit is configured to add a new data set to the first data set group (two-dimensional OCT data) (paragraphs 0177-0180).
Regarding claim 8, Matsunobu discloses, in figures 1 and 2, an ophthalmologic apparatus (100, imaging device) (paragraph 0109), wherein the new data set (two-dimensional OCT data) is generated based on at least a part of the first data set group (OCT data) (paragraphs 0177-0180).
Regarding claim 10, Matsunobu discloses, in figures 1 and 2, an ophthalmologic apparatus (100, imaging device) (paragraph 0109), wherein the storage unit (72, memory) is configured to store a plurality of correction data corresponding to a plurality of scan conditions in which at least one of a deflection angle range and a deflection speed of the optical scanner is different (paragraphs 0139-0140 and 0181), and the correction unit (70, control unit) is configured to correct at least a part of the first data set group based on the correction data stored in the storage unit corresponding to the scan condition (paragraph 0141).
Regarding claims 11 and 16, Matsunobu discloses, in figures 1 and 2, an ophthalmologic apparatus (100, imaging device) (paragraph 0109), further comprising an image forming unit (20, OCT optical system) configured to form a tomographic image of the subject’s eye based on the second data set group generated by the correction unit (paragraph 0068).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunobu et al. (2018/0289260), hereinafter Matsunobu as applied to claim 1 above, and further in view of Tetsushi Sato (JP 6677385).
Regarding claim 4, Matsunobu discloses all the limitations in common with claim 1, and such is hereby incorporated.
Matsunobu fails to disclose wherein the correction unit includes an extraction unit configured to extract one or more data sets from at least a part of the first data set group, and is configured to replace the at least a part of the first data set group with the one or more data sets.
Tetsushi Sato discloses wherein the correction unit (51, parallax image correction unit) includes an extraction unit (52, image region extraction unit) configured to extract one or more data sets from at least a part of the first data set group, and is configured to replace the at least a part of the first data set group with the one or more data sets (paragraph 45 under Description of Embodiments).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Matsunobu with the correction unit of Tetsushi Sato for the purpose of the images of the left and right eyes.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunobu et al. (2018/0289260), hereinafter Matsunobu as applied to claim 1 above, and further in view of Tomita (2010/0123774).
Regarding claim 5, Matsunobu discloses all the limitations in common with claim 1, and such is hereby incorporated.
Matsunobu fails to disclose wherein the correction unit includes an interpolator configured to calculate an interpolation data set by interpolating at least a part of the first data set group, and is configured to replace the at least a part of the first data set group with the interpolation data set calculated by the interpolator.
Tomita discloses wherein the correction unit includes an interpolator configured to calculate an interpolation data set by interpolating at least a part of the first data set group, and is configured to replace the at least a part of the first data set group with the interpolation data set calculated by the interpolator (paragraphs 0108-0110).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Matsunobu with the interpolator of Tomita for the purpose of computing the interpolation on the basis of the measurement results.
Regarding claim 6, Matsunobu discloses all the limitations in common with claim 1, and such is hereby incorporated.
Matsunobu fails to disclose wherein the correction unit includes: a position matching unit configured to perform position matching in the A- scan direction on at least a part of the first data set group; and an interpolator configured to calculate an interpolation data set by interpolating at least a part of the first data set group that has been performed position matching by the position matching unit, and the correction unit is configured to replace the at least a part of the first data set group with the interpolation data set calculated by the interpolator.
Tomita discloses wherein the correction unit includes: a position matching unit configured to perform position matching in the A- scan direction on at least a part of the first data set group; and an interpolator configured to calculate an interpolation data set by interpolating at least a part of the first data set group that has been performed position matching by the position matching unit, and the correction unit is configured to replace the at least a part of the first data set group with the interpolation data set calculated by the interpolator (paragraphs 0108-0110).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Matsunobu with the interpolator of Tomita for the purpose of computing the interpolation on the basis of the measurement results. 

Allowable Subject Matter
Claims 3, 9, and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in claim(s) 3 and 9, wherein the claimed invention comprises, in claims 3 and 14, wherein the correction unit is configured to correct one or more data sets corresponding to at least a part of a range of the incident angle in the first data set group so that the first data set group is a data set group acquired based on measurement light incident at substantially equal intervals at the subject’s eye position; in claims 9 and 15, wherein the optical scanner includes: a first scanner configured to deflect the light in a first deflection direction; and a second scanner configured to deflect the light in a second deflection direction toward the subject’s eye, the light being deflected by the first scanner, and the correction unit is configured to be capable of switching one of correction processing for at least a part of the first data set group based on first correction data for correcting the incident angle depending on the deflection angle of the light deflected by the first scanner and correction processing for at least a part of the first data set group based on second correction data for correcting the incident angle depending on the deflection angle of the light deflected by the second scanner, and of performing the switched correction processing, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/               Primary Examiner, Art Unit 2872